 

 

oO oe wn DO DW F&F WwW NH =

BO BORD ODOR Omit
a & &® MM = © © 3% ™~ ®@ om & BW NH =| OD

Case t-63-cr-01197-SHS Document 196 Filed 03/18/20 Page 1 of 14

XJalWpar BERET CNS e / i HW

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

deaneen en eee nenenne anne)

4

 

 

 

UNITED STATES OF AMERICA, Date loo
_— we
v, 03 Gr. 1197 (SHS)
UZAIR PARACHA, _

USDC SDNY

Conference DOCUMENT
Defendant. ELECTRONICALLY FILED

DOC#

 

i aasnnncneenenenrennnnne x
New York, N.Y. DATE FLED: _ BUS / Dope?

October 18, 2019
40:05 a.m.

Before:
HON, SIDNEY H. STEIN,
District Judge
APPEARANCES

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

BY: KYLE A. WIRSHBA
SHAWN G. CROWLEY
ANDREW J. DEMBER
Assistant United States Attorneys
-and-

LAWRENCE SCHNEIDER
Department of Justice
Counterterrorism Section

| RAMZIKASSEM
Attorney for Defendant

Aiso Present: Harry Rucker, Classified Information
Security Officer

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
 

een mene 3S6-1-93-EF-01197-SHS Document 196 Filed 03/18/20 Page 2 of 14

© oo ~l ao on’ @ ho —~

wm
wo =| Oo

14
15
16
7
18
19
20
21
22
23
24
25

 

 

XJaiWpar SEALED

{In the robing room)
MR. WIRSHBA: Kyle Wirshba, on behalf of the
government, and I'm joined here today by Shawn Crowley, who's
the co-chief of the terrorism and international narcotics unit.
We have Mr. Geoffrey Berman, who's, of course, the U.S.
Attorney for the Southern District of New York: FBI Special
Agent George Corey; Deputy Chief of the Criminal Division
Andrew Dember,
THE COURT: Have we last you to this case, Mr. Dember,
or you're in and oul?
MR. DEMBER: _ I'm in and out.
THE COURT: OK.
MR. DEMBER: Mostly out.
THE COURT: We can't always get what we want, sir.
MR. WIRSHBA: _ In the back, we have Larry Schneider,

who is a trial attorney with the counterterrorism section of

 

the Department of Justice.

 

   

THE COURT: = Albright.
MR. KASSEM: Ramzi Kassem for the defense, your Honor.

THE COURT: Obviously you're waiving your client's

 

appearance.
MR. KASSEM: Yes, your Honor.
THE COURT: Where is Mr. Oratel?

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
 

ase fT Os-crotis7-SHS Document 196 Filed 03/18/20 Page 3 of 14

o oOo N GF oO FB | FB =m

RB BD BF ND ORD OR mm ak
on f& WO NHN | CFC 88 OF ~S DW wm BR WFO NY = BD

 

 

 

XJaiWpar SEALED

MR. KASSEM: He ts currently on trial in White Plains,
your Honor.

THE COURT: All right. You'll let him know what
happens.

MR. KASSEM: Of course.

THE COURT: All right. | called you here to discuss
the status of discovery, and the reason | denied the request
for the adjournment was, the main purpose, really, was fo give
you my views on what was happening. It's a little unusual,
because usually | hear from the parties and | will today, but
the main focus is to let the government know about my extreme
concem about the slow pace of the proceedings here, so let me
go back and just set the stage.

In July of 2018, | granted the motion for a new trial.
There was a delay. Perhaps right after that | shouldn't have
let it go, but there was an appeal by the government and then
four months later it withdrew the appeal. At that point | set
the trial for August of this year. That was in January of
2019; | set it for August. in May the government filed a
letter, ECF-147, saying it only recently became aware of an
extraordinarily large quantity of classified documents.

Now, | don't know why from July 2078 until May of 2019
it taok the government to become aware of the classified
documents it needed to review, but I'm not really interested in
going back. |'m just setting the stage for what's been

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
 

er mm Ca Se '1:03-cr-01197-SHS Document 196 Filed 03/18/20 Page 4 of 14

o oo NN © Oo &® WH NH

MD NO OB OND ORD ORD a at a ee
nm Bb © NM |= © © @©O8 NV OD OM A wD NY =| OD

 

 

XJaiwWpar SEALED

happening to the time it's moving. Obviously at that point the
trial couldn't go forward in August of this year, so in June |
granted an adjournment unti] March 23, 2020. [ think the main
message today is | am going to try this case on March 23, 2020.
Everyone has to be aware of that, and | expect the government
and the defense to be in a position to try.it. I'm going to
try it, period.

At the end of August, | had a pretrial conference, and
i quickly became aware, it became evident that essentially
nothing had been done by June, even though I'd been telling the
government to ramp up its efforts. | set a new briefing
schedule. Motions now are due November 22, | don't think the
defense can comply with that. Actually, | know they can't, and
t required the government to submit status reports every ten
days, and they've been doing it, and the progress is getting
better, but it's nowhere near where it has to be for me to try
this case in March. You have six attorneys -- !'ll shorten
each of the status reports -- who had only worked 13 days as of
September 10. September 20 report, you had one more attorney
only working 28 days. October 2, now you went down, five
attorneys working only 16 days. The most recent report,
October 11, you had six attorneys. Almost [documents have
been reviewed. What the government is telling me is there are
GE documents that they're aware of now, and | don't think
anyone's hiding anything here. It's possible that that number

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
aor EO 1:03-cr-01197-SHS Document 196 Filed 03/18/20 Page 5 of 14

oO no ™~S @ cm F&F WwW NH —-

NN BO BD ND OND me eae
oa & YW NY = 9F bf ODO NN OD HH B&B WH KH = Oo

 

 

 

XJaiWpar SEALED

can increase, and | would gather that you don't know the
magnitude by which it can increase, so I've got to build that

in. The minimum, apparently, is §jcocuments and less than
Wave been reviewed. If you continue with the current

rate, and obviously you're not going to, because I'm not going

to let you, the documents, the {assuming we're not going
to get any more, the review of those is going to be completed

in January.

Now, the government has been telling me -- again,

nobody says the government is hiding anything, nor is the |
defense -- that turning over the documents is just really the
first step in this process, so that back end is what we've got
to do better on. Again, the back end hasn't even started yet.
No documents have been turned over to the defense, and this is
October. October, November, December, January, February,
March, six months. it's just simply unacceptabie.

The projections, even if you put on 15 reviewers and

even if the number of documents — that is, I-- doesn't

‘change, you're not going to complete the review until

mid-November -- actually, it's a little artificial, November
14, one week before motions are due. You can't do that.
Simply can't do that. Again, no documents have been turned
over except, | think, the exhibits in the original trial.
That's, what, 15, 18 years ago.

After you turn the documents over -- no, I'm sorry.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
 

ah

oO 2 ns OA nm & Ww NW

BR}0OCO RO No.0UNDlCNQ Oe — —_> mo —_> = em a
an a @ Ro — Q © a ~] QO) w bh w Nh ne

Case 1:03-cr-01197-SHS Document 196 Filed 03/18/20 Page 6 of 14

 

 

XJaiWpar SEALED

Before you turn the documents over, after you do the review,

 

you've got to go to your client, ia

 

B to get permission from the

 

relevant agency to produce the classified documents. My guess,
although } don't know, is that may not be an easy process. My
quess is that the agencies who own the documents, and I'm using
that in quotes, are going to be chary about releasing them, so
you're going to have some time that you need to work
internally. You'll review them. Those that you think are
exculpatory or impeachment, you go to the agency. You have to
do some negotiations. You get through the negotiations. Then
you decide, all right, these are the ones that we're going to
turn over, but you may have ta come to me for a CIPA review ex
parte. You go through the CIPA procedures and we either come
up with alternatives that are permissible or we don't.

All that takes time. At the end of that, they're
turned over, And then the defense has its chance, and the
defense presumably, because Mr. Dratel and Mr. Kassem have
indicated that there most likely will be mations, and this is a
question that | don’t expect an answer from you, how can you
try this case in March with that schedule? There's only one
way that | know of. You're gaing to have to massively increase
the lawyers who are working on this. 1 don't much care about
your problems in that regard. You're just going to have to do

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
oo Case 1:03-cr-01197-SHS Document 196 Filed 03/18/20 Page 7 of 14

XJaiWpar SEALED
1 it, and you're going to have to go through that review, not
2 only review on an expedited basis, but your discussions with
3 the agencies, and you're going to have to come to me if there
4 are any issues and to the extent you can work with the defense,
5 although you can't very well do it if the issue is you don't
6 want them to see it, but to the extent you can, work with them.
7 That's my message. And | asked Mr. Berman to come,
8 and I realize, sir, there's a lot you have to do these days,
9 but | wanted you to hear it. None of this is in the slightest
10 implying that the assistant U.S. attorneys haven't been doing
11 their jobs. Ona personal level, from my standpoint, it's just
12 got to be different because i'm trying this case on March 23,
13 2020. Message received, sir?
14 MR. BERMAN: Understood. Message received.
15 THE COURT: | If you want to say anything, sir, you can.
16 But again, the main point is my message. For those of you who
17 litigated in front of me before, this isn't my usual styie.
18 I'm at the end of my rope on this. | really don't get so
19 definitive.
20 MR. WIRSHBA: Your Honor, message is certainly
21 received,
22 THE COURT: The problem is, now that | gave you three
23 words to say, that you told me way back when that you were
24 going to do this, you were going to ramp up your efforts.
25 Now, word four and word five.

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 

 
 

Case 1:03-cr-01197-SHS Document 196 Filed 03/18/20 Page 8 of 14

—_

BD AO ORF ORR OND OD em wk tks
na fF © NH = 90 6 28 NAN GS ww Bh WH HB =

So wo TY OD Oo Ff Ww WN

 

 

XJaiWpar SEALED

MR. WIRSHBA: Your Honor, ! think your message is
received, and we understand that in the past we told you that.
| don't want you to have the impression that things were not
happening during that time because things were happening during
that time, but | think the government would welcome the
opportunity to give you a status update on what we have been
doing, and if you will allow us to give you a sense of the
particular issues in this case that are causing this process to
be different from every other CIPA litigation process that the
government is aware of, we would welcome that opportunity if
you'll hear us.

THE COURT: Do you want to do that now?

MR. WARSHBA: We're all here. We would love to be
able to do that now.

THE COURT: Absolutely. Let me tell you what I'm
going to say at the end. | don't care. Now let's go.

MR. BERMAN: _ I'll tell you what. It may make sense,
your Honor, to reconvene after we've had an opportunity to meet
with other individuals with the government. That was part of
our initial request for the postponement.

THE COURT: | understood that. And you understand me.

MR. BERMAN: We've gotten your message. Why don't we
discuss it among ourselves, and iet's schedule maybe a

follow-up.

THE COURT: Whendo you want to do that, sir?

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
 

Oo ons DoD OH B® WwW NH =

nn bo N ho bo NO _ > = - = _ — _ =k —_ =k
ao ff WwW Nnuo0UlClUCODCOCODS mo “na © mH & Ww Kh -_— ©

 

 

a Case 1:03-cr-01197-SHS Document 196 Filed 03/18/20 Page 9 of 14

XJaiWpar SEALED

MR. BERMAN: _ I think we said the week of October 28.
THE COURT: All right. Let's do it that Thursday.
MR. BERMAN: I don't have my phone. It's been taken

from me.
THE COURT: That's good.
MR. BERMAN: Sure. We can schedule it for Thursday.
THE COURT: = 28, 29, 30, 31. October 31. Let's make
it 10 a.m.

MR. KASSEM: Judge, is there any way to make it on the
next day, Friday, November 1, or is that not possible for the
Court?

MR. BERMAN: November 1, | have a commitment, so |
won't be able to make the hearing.

MR. KASSEM: Whatever you prefer, your Honor. | can
do Thursday morning.

THE COURT: OK. October 31. Mr. Dratel will be out
of his trial by then presumably?

MR. KASSEM: | have no idea, your Honor.

THE COURT: Let's get him here, because he's been here
since the appeal,

MR. KASSEM: _ | will definitely let-him know, your
Honor, | don't know he's still on trial or not at that point.

THE COURT: OK.

Yes, ma’am,

MS. CROWLEY: To the extent that there are -- | think

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 

 
Case 1:03-cr-01197-SHS Document 196 Filed 03/18/20 Page 10 of 14

XJaiWpar SEALED "
1 your Honor knows we're going to meet with some of our
2 intelligence community partners next week.
3 THE COURT: Yes, that was the basis for the request.
4 MS. CROWLEY: Exactly to the extent we can provide
5 details to your Honor which | think may be relevant, helpful to
6 your Honor's understanding of what the process is that we're
7 undertaking here, we may need to do that on an ex parte basis.
8 THE COURT: | understand. Not knowing what it is, |
9 can't say no. If the representation is that it's classified
10 such that it is has to be ex parte, you'll let me know. Under
11. || CIPA, that's the way it goes. All right. You'll let me know.
12 MS. CROWLEY: Yes, we will.
13 THE COURT: | would urge you to the extent we can have
14 everybody here, it's just a smoother process,
15 MS. CROWLEY: Understood, your Honor.
16 THE COURT: Separate question. I'm not going to get
17 into the details, | just want to know the status of any
18 attempts to resolve this consensually.
19 MR. BERMAN: Your Honor, we have been beyond flexible
20 in an attempt to resolve this. | don't want to approach Rule
21 11. | just want to tell your Honor it's top of my radar this
22 case. I've authorized my office to be extremely flexible.
23 THE COURT: OK. Now, when | ask this, because | do
24 periodically, because it makes sense given the amount of time
25 he's been incarcerated and given the fact, | gather there's no

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300 |

 

 

 

 
--€ase 1:03-cr-01197-SHS Document 196 Filed 03/18/20 Page 11 of 14

11
XJaiWpar SEALED

~—

conviction, is that right? When there's a new trial, there's

 

 

2 no conviction; he’s presumed innocent, everybody knows a lot

3 more now than they did way back then by virtue of these

4 documents and what's in the newspapers so it seems to me it

5 makes sense to resolve it, when | first raised it, Mr. Dratel

6 said the same thing, but just on the other side.

7 MS. CROWLEY: | have to tell you, your Honor, !'Il

8 believe it when I see it.

9 THE COURT: Weil, I just tell you what | said: We've
10 been very flexible, but there's one issue that can't be

11 | resolved,

12 | MR. BERMAN: | don’t know what he's talking about.
13 | THE COURT: = Talk with him then.

14 MR. BERMAN: if he were the least bit flexible, this
15 | thing would be done.

16 | THE COURT: Talk with him then. Somebody should talk
17 with him.

18 MS. CROWLEY: Just to be a little concrete about what
19 steps have been taken, and without approaching Rute 11, we did
20 think the AUSAs on the case at the time did a reverse proffer

21 with Mr. Parach several weeks ago. We then facilitated a phone
22 call between the defendant and his father, who was at

23 Guantanamo Bay, that took place two weeks ago.

24 THE COURT: = I did not know that.

25 MS. CROWLEY: It was about two hours long. | think

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 

 

 
Case 1:03-cr-01197-SHS Document 196 Filed 03/18/20 Page 12 of 14

oOo WY @ HW Bb w NY =

Nm SH NS AD OND Owe me ea kk
nb © NM A GC © O&O KN OD w® B&B wo Ww =

 

 

XJaiWpar SEALED "
that right now we don't know that that has moved the ball at
all, but we are certainiy working toward a resolution here, and
we will continue working toward a resolution.

MR. KASSEM: = Judge, if | could be heard on thai.

THE COURT: Yes.

MR. KASSEM: I can speak to this topic with as much
insight as Mr, Dratel.

Both sides have been flexible and open to continuing
that conversation. On our side, as | mentioned last time when
your Honor raised a similar question, we continued with the
defense side to work on parallel tracks.

THE COURT: Parallel tracks meaning?

MR. KASSEM: Parallel tracks meaning that conversation
is ongoing towards a possible resolution short of trial, but we
aiso have to prepare for the possibility of trial.

THE COURT: Oh, you certainly do. So do they. Again,
| can't repeat more often, we're going to trial March 23.

MR, KASSEM: We appreciate that, your Honor, and the

phone cali, for example, that Ms. Crowley just mentioned was a
suggestion that came from our side, and we're grateful that the
government was open to that suggestion and that we were able to
work together to make that happen. As you can imagine with
someone who's been incarcerated for as long as Mr. Parach has
in these circumstances, that process takes time and requires
flexibility on both sides, but | can assure you that the

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 
Case 1:03-cr-01197-SHS Document 196 Filed 03/18/20 Page 13 of 14

XJaiWpar SEALED °
1 conversations, without crossing any lines, that conversation
2 has been ongoing, and that there's been much back-and-forth and
3 that hopefully there will continue to be ai least from our end,
4 but I can't guarantee any outcomes.
5 MR. BERMAN; _ | don't believe it's been a
6 back-and-forth as much as the government would like but
7 hopefully that can be pursued after this.
8 THE COURT: Ail right. i would urge that. You see
§ |} the view of the other side. Mr. Berman is pretty
10 straightforward here. He doesn't think there's flexibility. |
11 don't know whether there is or not. But let's have the parties
12 talking to each other at a high level.
13 MR. KASSEM: Your Honor, just to clarify one thing,
14 there has been back-and-forth on at least two occasions.
15 THE COURT: You're not asking me to resolve the issue
16 of whether there’s back-and-forth. I'm not going to opine on
17 that. | don't have a view here.
18 MR. KASSEM: I'm not, your Honor, ['m not.
19 THE COURT: One says yes, the other says no.
20 MR. KASSEM: We have not been unyielding. We have
21 been entirely enterprising. The reverse proffer was also our
22 idea. Again, we're grateful to the prosecution for having been
23 receptive to that idea. A tot of the initiative that's being
24 taken is coming from our side. | don't think it's fair to
25 represent to the Court, and perhaps Mr. Berman is not aware,

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 

 
Case 1:03-cr-01197-SHS Document 196 Filed 03/18/20 Page 14 of 14

 

 

 

XJaiWpar SEALED "
1 because my conversations have not been with Mr. Berman, they've
2 been with his colieaques, and | can imagine that maybe he's not
E 3 aware of the granular details of everything, but we have taken
4 a lot of initiative towards working out a resolution, and we
5 will continue to do so.
6 THE COURT: OK, This is posturing. It's posturing by
7 the prosecution and it's posturing by the defense. Have
8 discussions. Stop posturing.
9 Thank you. The 31st at 10 a.m. unless my deputy says
10 I've booked something else at that time.
11 MR. BERMAN: Thank you, your Honor.
12 MR. KASSEM: Thank you, your Honor.
13 MR. WIRSHBA: Thank you, your Honor.
14 THE COURT: Mark your calendars for March.
15 (Adjourned)
16
17
18
19
20
21
22
23
24
25 ff

 

 

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 

 

 
